STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                                     NO.        2022    KW       0518

VERSUS


CODY    MICHAEL         MATTHEWS                                                                JULY            18,     2022




In   Re:          Cody Michael              Matthews,            applying           for        supervisory writs,
                  22nd        Judicial        District           Court,         Parish               of    St.        Tammany,
                  No.     5165- F- 2020.




BEFORE:           HOLDRIDGE,              PENZATO,       AND     LANIER,        JJ.


        WRIT      GRANTED.           The    district
                                court' s ruling denying                                                           relator' s
motion for a preliminary examination is vacated.   This                                                           matter          is
remanded          to     the        district        court            to     determine                whether           defense
counsel          wishes       to     adopt        relator'       s        motion.     If        counsel               does    not

wish    to       adopt    relator' s         motion,         the          district        court            is    instructed
to     evaluate         the    motion' s          disruptive              potential            in     light           of    State
V.      Melon,           95- 2209 (         La.         9/ 22/   95),          660        So. 2d            466            before
determining             whether       to     conduct         a       hearing         consistent                  with       State
v.     Alexander,          2007- 1236 (           La.      App.           3d   Cir.       4/    9/ 08),           980       So. 2d
877.       See    State       v.    Thibodeaux,           2017- 0705 (          La.       12/ 6/ 17),             236       So. 3d
1253,       1256 (      per    curiam);           State     v.       Luke,      2021- 0376 (               La.        App.    lst
Cir.    6/ 7/ 21),        2021       WL    2309929,       at *       1.


                                                           GH
                                                          AHP

                                                          WIL




COURT      OF    APPEAL,           FIRST    CIRCUIT




           ls4
        DEPUTY         CLERK OF           COURT
                  FOR     THE      COURT